Citation Nr: 0733502	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from July 1964 to July 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

By a February 2004 notice of disagreement, the veteran timely 
requested Decision Review Officer (DRO) review of his claim 
being appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2007).  DRO review was afforded the veteran, as documented 
in a January 2005 statement of the case (SOC). 



FINDINGS OF FACT

1.  No participation by the veteran in combat while in 
service has been confirmed.

2.  The veteran does not have a confirmed in-service stressor 
to support a diagnosis of post-traumatic stress disorder.  



CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the claim for 
service connection for PTSD was issued in April 2003 and July 
2003 letters, prior to the appealed January 2004 rating 
decision denying the claim.  The RO issued a further letter 
addressing development including pursuant to the VCAA, in 
April 2004.  Even if VCAA notice is not complete until after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or an 
SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  
The claim for service connection for PTSD was readjudicated 
by an SOC in January 2005, and a supplemental statement of 
the case (SSOC) in October 2006.   

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In these letters in April and July of 2003, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  By these letters as well as by the April 2004 letter, 
the RO informed of bases of review for service connection for 
PTSD.  See 38 C.F.R. §§ 3.304(f).  Also by these letters, the 
veteran was requested to submit evidence he might have, in 
furtherance of his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, these development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his PTSD claim, including information or 
evidence of alleged stressors, and to provide necessary 
authorization to obtain any pertinent medical records of 
treatment after service, also in support of the claim.
 
The veteran by a May 2004 authorization informed of treatment 
at an Austin, Texas, VA mental health clinic beginning in 
January 2003, and treatment at a Vet Center beginning in 
April 2004.  VA and Vet Center treatment records were 
obtained and associated with the claims folders.  The veteran 
has not further indicated the presence of additional medical 
records to support his claim, despite requests for 
information about any private treatment records and 
appropriate offers in the above-noted VCAA letters to assist 
in obtaining those records.  VA and service medical and 
personnel records have been obtained and associated with the 
claims folders, in furtherance of his claims.  Thus, there 
appears to be no reasonable possibility that further efforts 
will produce records in furtherance of the veteran's claim.  

The veteran recently submitted some evidence that has not 
been the subject of RO review, and for which the veteran has 
not provided waiver of that review.  The veteran, in an April 
2007 letter to his U.S. House Representatives, provided a 
further narrative of his stressor experiences and of his 
difficulties with PTSD after service.  However, these 
statements are merely duplicative of prior stressor 
statements.  The veteran in September 2007 submitted more of 
his own statements regarding his stressor experiences, as 
well as a statement from a fellow soldier, and  a statement 
by a brother-in-law of the veteran.  The veteran's own 
statements consisted of additional allegations of 
encountering enemy fire which are similar to prior statements 
in that they provide insufficient details to allow for 
verification, and again consisted of allegations of combat 
experiences while en route to stationing in Chu Lai.  They 
also consisted of some new narratives regarding statement 
told by the veteran's commanding officer (CO) which are 
similarly not subject to corroboration or official 
verification.  The statements by the fellow soldier were of 
that soldier's own experiences in Vietnam, though that 
soldier conceded that he was in a different unit and hence 
not with the veteran at the time.  

Thus, the statements by the fellow soldier cannot support any 
alleged stressors experienced by the veteran, to support the 
claim.  The statement by the brother-in-law do not provide 
any information about the veteran's stressor experiences in 
service, and hence cannot serve as stressor evidence to 
support the claim.  In short, these additional pieces of 
evidence are insufficient to support the claim and provide no 
reasonable possibility of furthering the claim, either by 
themselves or through additional evidentiary development 
(with no useful development indicated by this additional 
evidence).  Thus, no new evidence or analysis is presented 
bearing a reasonable possibility of supporting or furthering 
the claim for service connection for PTSD.  Hence, remand for 
RO review of this evidence prior to Board adjudication is not 
required.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) (an 
adverse finding by the Board on matters not considered by the 
RO based on statutes, regulations or analyses which were not 
considered by the RO raise an issue concerning whether the 
appellant's procedural rights to notice, to a hearing, and to 
submit evidence have been abridged).

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions.  The veteran was afforded the 
opportunity of a hearing, and requested a hearing before a 
hearing officer at the RO.  He was provided written notice in 
January 2006 sent to his last address of record, of a hearing 
scheduled for March 2006, but he failed to attend that 
hearing.  He has not since that time requested the 
opportunity of a hearing, either before an RO hearing officer 
or before a Veterans Law Judge of the Board.  There is no 
indication that the veteran expressed a further desire to 
address his claim that has not been fulfilled.  

The veteran has not been afforded a VA psychiatric 
examination to address his claim, principally because no 
confirmed stressor has been established to support his claim 
for PTSD.  Absent a confirmed stressor, a VA examination and 
any resulting medical opinion cannot serve to support the 
claim, and hence would  present no reasonable possibility of 
furthering his claim.  38 C.F.R. § 3.304(f).  

Regarding alleged stressors, the veteran was repeatedly 
informed that an in-service, independently confirmed stressor 
was required to support the PTSD claim.  However, as 
discussed below, the veteran has failed to provide sufficient 
details regarding alleged stressors to allow for such 
corroboration through official channels, and he has not 
otherwise provided independent corroboration of the alleged 
stressors.  Further, also as discussed below, the veteran has 
provided repeatedly inconsistent narratives regarding alleged 
stressors, which leave the Board to conclude that further 
attempts to confirm any such stressors would be futile.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

By the January 2005 SOC and October 2006 SSOC, the veteran 
was informed of evidence obtained in furtherance of his 
claims and evidence that may yet further his claims.  These 
"post-decisional" documents issued subsequent to the issued 
VCAA notice letters meet the requirements for adequate VCAA 
notice.  Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The veteran was 
afforded appropriate notice of such potential downstream 
issues by a letter in March 2006.  Further, since the claim 
for compensation is being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Service Connection for PTSD

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims has taken judicial 
notice of the mental health profession's adoption of DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis 
of PTSD requires exposure to a traumatic event, or stressor.  
A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.  The sufficiency of a stressor is a 
medical determination, and the occurrence of a claimed 
stressor is an adjudicatory determination.  Id.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

In a January 2003 VA mental health clinic triage record, the 
veteran reported having served in Vietnam from 1965 to 1966, 
and not having been wounded or injured himself, but having 
"witnessed many dead because he witnessed a firefight where 
soldiers were surrounded and unable to get out."

At a psychiatric assessment in April 2003, the veteran's 
account of Vietnam stressors was documented as follows:

Witnessing a company of Americans who were 
trapped in a Vietnamese village "get chewed up" 
with multiple casualties; while riding in a 
convoy witnessing a child who was begging by the 
roadside get hit by a truck and people made a 
joke of it.

In April and July of 2003 the RO sent letters to the veteran 
requesting specific information about alleged stressors.  The 
RO provided a blank-form questionnaire for his use, with both 
letters.  

In July 2004 the veteran submitted a reply consisting of a 
narrative of certain military operations, apparently obtained 
from the internet.  However, this narrative was not from any 
documented or verified source, and provided no corroboration 
of the veteran's participation in any combat activities.  The 
veteran also submitted a copy of a service personnel record 
establishing the veteran's participation in two operations 
named in the internet documents.  However, neither the 
service personnel record nor the apparent internet document 
has established the veteran's participation in combat or his 
experience of any combat or non-combat stressors.  

The veteran replied in an August 2004 letter that half his 
unit was wiped out in mid-October of 1965.  He provided a 
narrative about combat experiences including, regarding his 
encounter with enemy fire, that "mortars never stopped."  
This is notably inconsistent with his reports of stressor 
experiences in the January 2003 and April 2003 psychiatric 
treatment records.  Also in the August 2004 letter, he stated 
that while in Chu Lai he saw 800 bodies from the 1st Cavalry 
Division in refrigerators.  

The veteran provided another narrative in a VA Form 9 
submitted in January 2005, when he stated that he was 
involved in military operations in Vietnam between January 
1966 and March 1966, where they walked the beaches between 
destinations, encountering enemy fire with many wounded and 
killed, and they killed Vietcong along the way.  

In July 2006, the RO again sent the veteran a letter 
requesting specific details about alleged stressors, 
including units and names of personnel involved.  The veteran 
replied in August 2006 providing no more specific details, 
but stating that his prior facts were wrong, informing that 
the events occurred from January to March of 1966, and not in 
1965, and that during that three-month interval in 1966 his 
unit encountered enemy fire daily.  He also then alleged that 
he saw a Vietnamese boy killed.  He then also recanted his 
prior statements regarding military experiences in 1966 and 
regarding refrigerators in Chu Lai, alleging that his 
memories concerning events of that period were "hazy and 
difficult to recall."  

The veteran has alleged that during this January to March of 
1966 interval he was with the 3rd Battalion, 1st Division of 
the 3rd Marines, in Vietnam.  However, his service personnel 
records indicate that he had been stationed in Okinawa, which 
he departed by ship, not arriving in Vietnam until February 
17, 1966.  This plainly contradicts his other reported 
versions of events, wherein he was encountering enemy fire in 
Vietnam beginning in January 1966.  

The veteran in an April 2007 letter to a Member of the U.S. 
House Representatives, provided a further narrative of his 
stressor experiences and of his difficulties with PTSD after 
service.  However, those statements are merely duplicative of 
prior stressor statements.  

In September 2007 he submitted additional evidence without 
waiver of initial RO review, consisting of his own statements 
regarding his stressor experiences, as well as an August 2007 
statement by a fellow soldier, and a statement by a brother-
in-law of the veteran regarding interactions with the veteran 
after service.  The veteran's own statement consisted of 
additional allegations of encountering enemy fire which are 
similar to prior statements in that they provide insufficient 
details to allow for verification, and also consist of 
allegations of statements told to the veteran by the 
veteran's commanding officer (CO) in service, which are 
similarly not subject to corroboration.  The August 2007 
statements by the fellow soldier were of that soldier's own 
experiences in Vietnam, though that individual conceded that 
he was in a different unit and hence not with the veteran at 
the time, having reportedly only met the veteran while 
stationed in Vietnam.  Thus, the statements by the fellow 
soldier cannot support any alleged stressors experienced by 
the veteran, to support the claim.  The statement by the 
brother-in-law does not provide any information about the 
veteran's alleged stressor experiences in service, and hence 
also cannot serve as stressor evidence to support the claim.  

The veteran has not provided specific details including his 
unit or other units involved, and names of fellow soldiers 
involved in alleged stressors, despite repeated queries.  
While he alleges combat with the enemy, his service personnel 
records show only that he was a general warehouseman while 
stationed in Vietnam.  He has provided statements of alleged 
stressors that are themselves inconsistent, and that are 
inconsistent with the service personnel records.  He has 
provided no corroborating evidence to support his allegations 
of having engaged in combat with the enemy, or to support his 
other alleged stressors, and none has been otherwise 
obtained.  

The veteran has provided no avenues of development by which 
his alleged involvement in combat may be verified, and no 
avenues are otherwise indicated by the record.  Accordingly, 
a stressor to support the veteran's PTSD claim cannot be 
established based on combat exposure, and no other alleged 
stressor is confirmed by the evidentiary record.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).

Accordingly, in the absence of a credible supporting evidence 
to corroborate the veteran's alleged in-service stressors, 
the preponderance of the evidence must be against the claim 
for service connection for PTSD.  38 C.F.R. § 3.304(f).  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


